381 F. Supp. 2d 1380 (2005)
In re FEDEX GROUND PACKAGE SYSTEM, INC., EMPLOYMENT PRACTICES LITIGATION (NO. II)
No. 1700.
Judicial Panel on Multidistrict Litigation.
August 10, 2005.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ,[*] ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.


*1381 TRANSFER ORDER

WM. TERRELL HODGES, Chairman.
This litigation currently consists of two actions in the District of New Jersey and thirteen actions pending, respectively, in the Northern District of California, Northern District of Illinois, District of Kansas, District of Massachusetts, Eastern District of Michigan, District of Minnesota, District of New Hampshire, Eastern District of New York, Southern District of New York, District of South Dakota, Western District of Texas, Eastern District of Virginia, and Western District of Washington as listed on the attached Schedule A.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by defendant FedEx Ground Package System, Inc. (FedEx Ground) for coordinated or consolidated pretrial proceedings of these actions in the Western District of Pennsylvania. Defendants FedEx Corporation and Federal Express Corporation support the motion. Plaintiffs in thirteen actions before the Panel oppose the motion. If the Panel orders 1407 transfer over their objections, then plaintiffs in twelve actions suggest the Northern District of California or the Eastern District of New York as transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that these fifteen actions involve common questions of fact, and that centralization under Section 1407 in the Northern District of Indiana will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions, at some level, share factual questions arising from the classification of certain package delivery drivers as independent contractors rather than employees. The Panel previously denied a motion for transfer under Section 1407 brought by FedEx Ground, which encompassed seven actions. See In re FedEx Ground Package System, Inc., Employment Practices Litigation, 366 F. Supp. 2d 1381 (Jud.Pan.Mult.Lit.2005). In the intervening months, however, the litigation has grown considerably. Indeed, the number of pending actions has nearly quadrupled, which underscores the need for economies of scale that centralized pretrial management of these actions will provide. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
Plaintiffs oppose Section 1407 centralization in part because most of the actions are brought on behalf of putative statewide classes under varying state laws; however, the presence of additional or differing legal theories is outweighed when the underlying actions still arise from a common factual core, as the actions here do. Distinctions among the actions may be such that certain actions, which have been pending for some time, or claims therein, such as those for discrimination, can be ready for remand in advance of other claims or actions, after further refinement of the issues and close scrutiny by the transferee judge. But we are unwilling, on the basis of the record before us, to make a determination at this time that the degree of interconnection between the discrimination claims and the other *1382 claims against FedEx Ground is so small as to warrant exclusion of the claims from Section 1407 proceedings from the outset. Whenever the transferee judge deems remand of any claims or actions appropriate, procedures are available whereby this may be accomplished with a minimum of delay. See Rule 7.6, R.P.J.P.M.L., 199 F.R.D. at 436-38. In the meantime, transfer under Section 1407 will offer the benefit of placing all actions in this docket before a single judge who can structure pretrial proceedings to consider all parties' legitimate discovery needs while ensuring that common parties and witnesses are not subjected to discovery demands that duplicate activity that will occur or has already occurred in other actions. Discovery with respect to any case-specific issues can proceed concurrently with discovery on common issues, In re Smith Patent Litigation, 407 F. Supp. 1403, 1404 (Jud.Pan.Mult.Lit.1976). Section 1407 centralization will thus enable pretrial proceedings to be conducted in a manner leading to the just and expeditious resolution of all actions to the overall benefit of the parties.
Given the geographic dispersal of pending actions, as well as the nationwide business of FedEx Ground, no particular district or region emerges as the focal point for this litigation. In concluding that the Northern District of Indiana is an appropriate forum for this docket, we observe that centralization in this district permits the Panel to effect the Section 1407 assignment to a transferee district that is not currently assigned to other multidistrict litigation dockets and to a transferee judge who can steer this litigation on a steady and expeditious course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A are transferred to the Northern District of Indiana and, with the consent of that court, assigned to the Honorable Robert L. Miller, Jr., for coordinated or consolidated pretrial proceedings.

SCHEDULE A
MDL-1700  In re FedEx Ground Package System, Inc., Employment Practices Litigation (No. II)
Northern District of California
Dean Alexander, et al. v. FedEx Ground Package System, Inc., et al., C.A. No. 3:05-38
Northern District of Illinois
Michael Griffin, et al. v. FedEx Corp., et al., C.A. No. 1:05-2326
District of Kansas
Carlene M. Craig, et al. v. FedEx Ground Package System, Inc., C.A. No. 5:03-4197
District of Massachusetts
Edward Sheehan, et al. v. FedEx Corp., et al., C.A. No. 1:05-10936
Eastern District of Michigan
James Lester, et al. v. Federal Express Corp., et al., C.A. No. 1:04-10055
District of Minnesota
Katrina Lee, et al. v. FedEx Corp., et al., C.A. No. 0:05-814
District of New Hampshire
Robert Gennell, Jr., et al. v. FedEx Corp., et al., C.A. No. 1:05-145
District of New Jersey
Jessie Capers, et al. v. FedEx Ground, et al., C.A. No. 2:02-5352
Michael B. Kilmartin v. Federal Express, Inc., et al., C.A. No. 3:05-2028
Eastern District of New York
Curtis Johnson, et al. v. FedEx Home Delivery, et al., C.A. No. 1:04-4935
*1383 Southern District of New York
Larry Louzau, et al. v. FedEx Ground Package System, Inc., C.A. No. 1:04-9795
District of South Dakota
Kimberly A. Bunger, et al. v. FedEx Ground Package System, Inc., et al., C.A. No. 4:05-4056
Western District of Texas
John Humphreys, et al. v. Federal Express Corp., et al., C.A. No. 1:05-155
Eastern District of Virginia
Bradley D. Gregory v. FedEx Corp., et al., C.A. No. 2:03-479
Western District of Washington
Randy Anfinson, et al. v. FedEx Ground Package System, Inc., et al.,
NOTES
[*]   Judge Motz took no part in the decision of this matter.
[1]  In addition to the fifteen actions before the Panel, FedEx Ground has identified ten related actions pending, respectively, in the Northern District of Indiana, District of Massachusetts, Northern District of Mississippi, District of New Jersey, District of Oregon, Eastern District of Pennsylvania, Western District of Pennsylvania, District of Rhode Island, Western District of Tennessee, and Eastern District of Wisconsin. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).